865 F.2d 1330
275 U.S.App.D.C. 231
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.CORTEZ W. PETERS BUSINESS COLLEGE, et al., Cortez W. Peters,et al., Appellants.
No. 87-5370.
United States Court of Appeals, District of Columbia Circuit.
Dec. 30, 1988.

Before STARR, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's orders filed August 20, 1987 be affirmed.  When a motion for renewal of a money judgment is made within the twelve-year period prescribed in D.C.Code Sec. 1501(a), an order extending judgment that is entered after expiration of the statutory period is valid and enforceable.   See Michael v. Smith, 221 F.2d 59 (D.C.Cir.1955).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.